286 S.W.3d 725 (2008)
In re Eric Dean ARCHER, Arkansas Bar No. 20001190.
No. 08-944.
Supreme Court of Arkansas.
September 11, 2008.
PER CURIAM.
Upon the initiation of his petition and by recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the sworn petition and voluntary surrender of law license of Eric Dean Archer, Rogers, Arkansas, to practice law in the State of Arkansas. Mr. Archer's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.